DETAILED ACTION
	This action is responsive to the following communications: the Application filed December 10, 2019, and Information Disclosure Statement filed on April 16, 2020.
	Claims 1-25 have been canceled
	Claims 26- 45 are pending. Claims 26, 24 and 42 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on April 16, 2020. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenkare et al. (US 2010/0072816).


Regarding independent claim 26, Kenkare et al. disclose charge pump architecture (CHARGE PUMPS, figure 1) for memory devices structured in a plurality of sub-arrays (25, 16, 17, figure 1), the architecture including: a chain of pump stages (PUMP STAGES, figure 2) for increasing the value of an input (VDD, figure 2) voltage and obtaining an overvoltage output value (VBOOSTO, figure 2. NOTE: VOOSTO increases in put voltage VDD); and
at least one registers block (50, figure 2, also see para.[0022]) coupled to the chain of pump stages (PUMP STAGES, figure 2) and driven by a logic circuit portion for receiving at least an activation signal selecting a specific charge pump architecture associated with a memory sub-array of the plurality of sub-arrays (see para.[0022] discloses: charge pump 25 in figure 2 is selectively couple to provide boosted supply voltage VBOOSTO to memory 14 and 15 in response to control signals from control LOGIC  including registers 50).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenkare et al. (US 2010/0072816) in view of Guo et al. (US 9,722,489).

Regarding claim 27, Kenkare et al. disclose the limitation of claim 26.
However, Kenhare et al. are silent with respect to wherein a register of the registers block includes at least a first register for activating the specific charge pump 
Guo et al. disclose wherein a register of the registers block includes (432, 434 and 436, figure 4 below) at least a first register for activating the specific charge pump architecture associated with a memory sub-array (memory Array, figure 4, and register 434, figure 4 below, also see para.[0028] discloses : the I/0 circuit 420 is coupled to a status register 434 through a status 432. Status bits stored by the status register 434 may be provided by control circuit 420 responsive to a read status command provided to the memory device 400. The status bits may have respective values to indicate a status condition of various ASPECTS of the memory and its operation) and a second register (Address Register, figure 4 below) for defining the value of the pump output voltage (see para.[30] discloses: the charge pump circuit 480 may provide different voltage used during operation of the memory 400, for example during memory access operation. The voltages provide by the charge pump circuit 480 may include voltage that are greater than a power supply voltage provide to the memory 400. In some embodiments, the charge circuit 480 may be configure to open wordline pass gate and provide charge to wordlines of the memory 460).


    PNG
    media_image1.png
    727
    826
    media_image1.png
    Greyscale

Since Kenkare et al. and Guo et al. are both from the same field of endeavor, the purpose disclosed by Guo et al. would have been recognized in the pertinent art of Kenhare et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Guo et al.to teaching of Kenkare et al. for purpose of using register to provide block-row address signal to a row decoder and column address signal to column decoder.

Regarding claim 32, Kenkare et al. disclose the limitation of claim 26.
However, Kenkare et al. are silent with respect to wherein the content of all the registers of the registers block is programmable.
Guo et al. disclose wherein the content of all the registers of the registers block (432, 434 and 436, figure 4) is programmable (see paragraphs [28] and [29]).
Since Kenkare et al. and Guo et al. are both from the same field of endeavor, the purpose disclosed by Guo et al. would have been recognized in the pertinent art of Kenhare et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Guo et al.to teaching of Kenkare et al. for purpose of using register to provide block-row address signal to a row decoder and column address signal to column decoder.


Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenkare et al. (US 2010/0072816) in view of Smith (US 9,432,298).

Regarding claim 28, Kenkare et al. disclose the limitation of claim 26.
However, Kenkare et al. are silent with respect to wherein the at least one registers block include a JTAG finite state machine.
Smith discloses to wherein the at least one registers block include a JTAG finite state machine (see paragraphs below).

    PNG
    media_image2.png
    518
    797
    media_image2.png
    Greyscale


Since Kenkare et al. and Smith are both from the same field of endeavor, the purpose disclosed by Smith would have been recognized in the pertinent art of Kenhare et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Smith to teaching of Kenkare et al. for purpose of memory modules with improved performance are required with every new product generation.

Regarding claim 29, the combination of Kenkare et al. and Smith disclose the limitations of claim 28.
(see paragraphs above).
Since Kenkare et al. and Smith are both from the same field of endeavor, the purpose disclosed by Smith would have been recognized in the pertinent art of Kenhare et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Smith to teaching of Kenkare et al. for purpose of memory modules with improved performance are required with every new product generation.


Claims 42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2004/0003167) in view of Kenhare et al. (US 2010/0072816) and further in view of Tomlinson et al. (US 2002/0104031).


Regarding independent claim 42, Kimura et al. disclose a method for generating overvoltage values (see para.[0006] discloses: a voltage VPP temporarily to perform a process, such as reading, then raises the voltage VPP again and resumes application of the voltage from the count value held) the  in a memory device comprising:
- assigning a programmable address (ADDRESS/DATA/CONTROL SIGNAL, figure 4) to respective charge pump (NEGATIVE VOLTAGE CHARGE PUMP, POSITIVE VOLTAGE CHARGE PUMP and READ VOLTGE CHARGE PUMP, figure 7) architecture associated with respective different sub-array (see figures 7 and 9) of a plurality of sub-arrays (figure 9).
selecting the charge pump architecture for a read, erase or write operation to be performed on the memory sub array (see para.[0049] below, also see para.[0062]).


    PNG
    media_image3.png
    124
    848
    media_image3.png
    Greyscale

However, Kimura et al. are silent with respect to providing a logic circuit portion receiving at least an activation signal selecting a specific charge pump architecture associated with a memory sub-array of the plurality of sub-arrays;
Kendare et al. disclose providing a logic circuit (logic 21, logic 22 and logic 23, figure 1) portion receiving at least an activation signal selecting a specific charge pump architecture associated with a memory sub-array of the plurality of sub-arrays (see para.[0022] discloses: Each of charge pump 25-29 is associated with one or more circuits, such as for example, memories 14-20. For example, charge pump 25 is selectively coupled to provide boosted supply voltage VBOOST0 to memories 14 and 15 in response to control signals from control logic including register 50).
said activation signals selecting the specific charge pump architecture (see above).

	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Kenkare et al.to teaching of Kimura et al. for purpose of using logic circuits on an integrated circuit can generatelly operate with low supply voltage.
However, both Kimura is integrated in a JTAG protocol.
Tomlinson et al. disclose: is integrated in a JTAG protocol (see figure 2 and para.[0032] discloses: an in-system programmable ISP/JTA INTERFACE 230)
Since Kimura et al.,  Kenkare et al. and Tomlinson et al. are from the same field of endeavor, the purpose disclosed by Tomlinson et al. would have been recognized in the pertinent art of Kimura et al. and Kenkare et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Tomlinson et al.to teaching of Kimura et al. and Kenkare et al.for purpose of using logic circuits on an integrated circuit can generatelly operate with low supply voltage.

Regarding claim 44, the combination of Kimura et al., Kenkare et al. and Tomlison et al. disclose the limitation of claim 42.
Kenkare et al. further comprising defining the value of an output voltage of the charge pump architecture using the logic circuit portion (logic 21, logic 22 and logic 23, figure 1 and VBOOST0, figure 1, also see para.[0022] discloses: Each of charge pump 25-29 is associated with one or more circuits, such as for example, memories 14-20. For example, charge pump 25 is selectively coupled to provide boosted supply voltage VBOOST0 to memories 14 and 15 in response to control signals from control logic including register 50).

Allowable Subject Matter
Claims 30, 31, 33, 43 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 30, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of wherein a register of the registers block is selectable according to the values of a TDI input signal of the JTAG protocol with the content loaded by the TDI signal while the register is addressed driving a TMS signal to move in the JTAG finite state machine in combination with the other limitations thereof as is recited in the claim. Claim 31 depends on claim 30.

Regarding claim 33, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of wherein a non-volatile pump address register is included into the registers block to assign at each pump in each sub-


Regarding claim 43, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of assigning the programmable address to the respective charge pump architectures via a JTAG register in combination with the other limitations thereof as is recited in the claim. Claim 45 depends on claim 43.

	Claims 34-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

	Regarding independent claim 34, the prior art does not teach or suggest the claimed invention having “a charge pump architecture for each sub-array including pump stages for increasing the value of an input voltage and obtaining an overvoltage output value; -a control and JTAG interface in said memory device and at least one registers block coupled to said charge pump architecture and driven by a logic circuit portion for receiving at least an activation signal selecting a specific charge pump 
          Regarding claims 35-41, the claims have been found allowable due to their dependencies to claim 34 above. 

Conclusion




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1851. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827